766 N.W.2d 826 (2009)
Patrick McCARTHY, Plaintiff-Appellant,
v.
Alison SCOFIELD, Department of Human Services, Andrea Dean, Oakland County Prosecutor, Amy Allen, Child Abuse & Neglect House/Oakland County Care House, Carole Boyd, Oakland County Friend of the Court, Thomas Callahan, and Milford Police Department, Defendants-Appellees.
Docket No. 138034. COA No. 284129.
Supreme Court of Michigan.
June 23, 2009.
Order
On order of the Court, the motion for reconsideration of this Court's March 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.